           Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 1 of 7



VILLA & WHITE, LLP
Morris E. “Trey” White III
Texas Bar No. 24003162
treywhite@villawhite.com
1100 NW Loop 410 #802
San Antonio, Texas 78213
Tel: (210) 225-4500
Fax: (210) 212-4649

Attorneys for Plaintiff RTG, LLC



                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION


RTG, LLC, a Florida Limited         )
Liability Company,                  )             CASE NO. ___________
                                    )
               Plaintiff,           )
                                    )
            v.                      )             COMPLAINT
                                    )
LISA KATONA FODERA, an              )
individual,                         )
                                    )
               Defendant.           )
____________________________________)


            PLAINTIFF, RTG LLC’S, ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Plaintiff RTG, LLC (“RTG”), a Florida Limited Liability

Company, as and for its Complaint, alleges as follows:



                                        1
               Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 2 of 7



                                   THE PARTIES

        1.      RTG is a Florida limited liability, and the successor in interest of

 interests held by Julian Jackson, an individual residing in Los Angeles County,

 California.

        2.      RTG is informed and believes, and thereupon alleges, that Defendant

 Lisa Katona Fodera (“Fodera”) is and was at all times mentioned herein, an

 individual residing in Bexar County, Texas. Defendant Lisa Katona Fodera was

 previously known as “Lisa Galaz”.

                                   BACKGROUND

        3.      On November 30, 2011, the U.S. Bankruptcy Court for the Western

District of Texas, in case no. 07-53287, Adversary no. 08-5043, issued an order

compelling Broadcast Music, Inc. (“BMI”) to pay over into the court registry any

monies collected by BMI derived from music written and recorded by the musical

artist known as the “Ohio Players” (the “BMI Royalties”). Since such date, BMI has

paid over the BMI Royalties into the bankruptcy court registry.

        4.      On November 16, 2015, in case no. SA-13-CA-379 (which adopted

proposed findings from bankruptcy case no. 07-53287), the U.S. District Court for

the Western District of Texas issued a judgment that awarded ownership to the

copyright and royalties derived from music written and recorded by the musical artist




                                           2
             Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 3 of 7



known as the “Ohio Players” to the following individuals: Julian Jackson (50%),

Lisa Galaz (25%), and Raul Galaz (25%).

        5.    On March 27, 2017, RTG initiated a lawsuit against Julian Jackson in

California state court. This litigation resulted in a judgment in favor of RTG.   In an

effort to collect upon that judgment, a Writ of Execution was issued. Pursuant to that

Writ of Execution, the Sheriff of Los Angeles County, California conducted a public

sale of Jackson’s personal property. More specifically, on June 14, 2018, the Sheriff

conducted a public auction of “Julian Jackson’s 50% interest in all royalty and other

rights in the music of the Ohio Players”.

        6.    At the June 14, 2018 public auction, RTG was the successful bidder

amongst four other bidders, and RTG was deemed the owner of the auctioned rights.

Consistent therewith, the Sheriff issued a “Certificate of Sale of Personal Property”,

confirming RTG’s acquisition of Julian Jackson’s share of the rights that were the

subject of this Court’s judgment of November 16, 2015. See Exhibit A. Accordingly,

RTG is the rightful assignee and successor-in-interest to Jackson’s interest in the

copyright and royalties in the music of the Ohio Players, including but not limited to

a 50% portion of the BMI Royalties that have been paid into and accrued in the registry

of the bankruptcy court.

        7.    According to statements made on September 24, 2018 and thereafter by

Fodera and Fodera’s legal representatives, Fodera has repudiated RTG’s ownership



                                            3
              Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 4 of 7



of “Julian Jackson’s 50% interest in all royalty and other rights in the music of the

Ohio Players”. On December 3, 2018, Fodera’s attorney appeared in a hearing before

the U.S. Bankruptcy Court for the Western District of Texas, challenged the validity

of RTG’s ownership, and challenged RTG’s entitlement to any portion of the BMI

Royalties.

        8.     RTG denies and contests Defendant’s position and contends, inter alia,

 that Plaintiff RTG is the owner of Jackson’s 50% interest in the copyright and

 royalties in the music of the Ohio Players.

        9.     Fodera has periodically moved the Bankruptcy Court for distribution of

the BMI Royalties. According to court records, Fodera has received an aggregate of

$481,499 from bankruptcy court-authorized distributions, whereas Julian Jackson has

only received $17,245. That is, Fodera has received $464,254 more than Julian

Jackson.

        10.    Fodera has failed to pay over to Jackson (or RTG) any portion of the

BMI Royalties and, commencing September 24, 2018, has denied any obligation to

do so. Consequently, Fodera has inappropriately retained $232,127 of funds that

should have been paid over to Julian Jackson (or RTG) as the co-owner of copyright

to the music written and recorded by the musical artist known as the “Ohio Players”.

        11.    There is currently no less than $118,687 of additional BMI Royalties

that are in the bankruptcy court registry, and remain undistributed.


                                           4
            Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 5 of 7



                                  JURISDICTION
      12.    This Court has original jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1332 and 1338(a). The action presents a federal question

regarding actions arising under the U.S. Copyright Act, 17 U.S.C. § 101, et seq., the

amount in controversy exceeds $75,000, and the action is between citizens of

different states. Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1) and

1400(a).



            FIRST CAUSE OF ACTION AGAINST DEFENDANT
                           (DECLARATORY RELIEF)

      13.    Plaintiff RTG incorporates herein by reference the allegations of

paragraphs 1 through 12, as if set forth in full here.

      14.    Plaintiff RTG brings this action for a judgment declaring that Plaintiff

RTG is the fifty-percent (50%) owner of copyright and monetary interests in the

musical compositions and sound recordings of the musical recording artist known as

“The Ohio Players”, and that Defendant Fodera is barred from contending otherwise.

      15.    There is an actual and substantial controversy between Plaintiff RTG

and Defendant Fodera arising under federal copyright law, 17 U.S.C. § 101, et seq.




                                           5
            Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 6 of 7



            SECOND CAUSE OF ACTION AGAINST DEFENDANT

       (FAILURE TO ACCOUNT TO CO-OWNER OF COPYRIGHT)

      16.    Plaintiff RTG incorporates herein by reference the allegations of

paragraphs 1 through 15, as if set forth in full here.

      17.    As the co-owner of copyright to the musical compositions and sound

recordings of the musical recording artist known as “The Ohio Players”, Plaintiff

RTG has made demand upon Defendant Fodera for Plaintiff’s share of the BMI

Royalties. Defendant Fodera has refused to make such accounting, in contravention

of the U.S. Copyright Act.

      WHEREFORE, Plaintiff RTG, LLC prays for judgment against Defendant

Fodera, as follows:

      1. For a declaration that Plaintiff RTG is the fifty-percent (50%) owner of

          copyright and monetary interests in the musical compositions and sound

          recordings of the musical recording artist known as “The Ohio Players”;

      2. For general damages in the amount of $232,127 (17 U.S.C. § 504);

      3. For distribution of all BMI Royalties in the bankruptcy court registry until

          Plaintiff RTG’s general damages have been fully recouped (17 U.S.C. §

          502);

      4. For an order dissolving the bankruptcy court’s order of November 30,

          2011, and for prospective BMI Royalties to be paid over to Plaintiff RTG



                                           6
          Case 5:19-cv-00087 Document 1 Filed 01/31/19 Page 7 of 7



        until Plaintiff RTG’s general damages have been fully recouped (17 U.S.C.

        § 502);

     5. For Plaintiff RTG’s costs of suit herein (17 U.S.C. § 505);

     6. For Plaintiff RTG’s reasonable attorneys’ fees (17 U.S.C. § 505); and

     7. For such other and further relief as the Court deems just and proper.


DATED: January 31, 2019              Respectfully Submitted,

                                     Villa & White, L.L.P.
                                     Attorneys at Law
                                     1100 NW Loop 410 #802
                                     San Antonio, Texas 78213
                                     Tel: (210) 225-4500
                                     Fax: (210) 212-4649

                                     By:__/s/ Morris E. “Trey” White III
                                        Morris E. “Trey: White III
                                        Texas Bar No. 24003162
                                         treywhite@villawhite.com
                                        Attorney for RTG LLC




                                        7
